                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                           101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                        (410) 962-7780
                                                                                    Fax (410) 962-1812

                                                    September 4, 2019

   LETTER TO COUNSEL

          RE:      Sherri W. v. Commissioner, Social Security Administration;
                   Civil No. SAG-17-1292
   Dear Counsel:

           Arjun K. Murahari, Esq. has filed a motion for attorney’s fees pursuant to the Social
   Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of Plaintiff before
   this Court. ECF 29. In response, the Commissioner asked this Court to consider whether Mr.
   Murahari’s requested amount constitutes a reasonable fee. ECF 30. No hearing is necessary. See
   Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Murahari’s motion for attorney’s
   fees is GRANTED.

            This Court has awarded Mr. Murahari a total of $11,100.00 for a total of 62.90 hours
   worked on Plaintiff’s two cases in federal court, pursuant to the Equal Access to Justice Act
   (“EAJA”), 28 U.S.C. § 2412. No. 1:14-cv-1614, ECF 39 (awarding $5,900 for 35.50 hours
   worked); No. 1:17-cv-1292, ECF 25 (awarding $5,200.00 for 27.40 hours worked). Plaintiff
   subsequently received an Award Notice, in which she was awarded $216,405.00 in past due
   benefits. ECF 29-1. On August 8, 2019, Mr. Murahari filed a Motion in this Court, seeking
   $54,101.25 in attorney’s fees (inclusive of $6,000 for work performed at the administrative level).
   ECF 29. Mr. Murahari has agreed to reimburse Plaintiff in the amount of fees previously received.
   Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens ex rel. R.E. v. Astrue, 565 F.3d
   131, 135 (4th Cir. 2009).

           The Act authorizes a reasonable fee for successful representation before this Court, not to
   exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
   contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
   a court must nevertheless perform an “independent check, to assure that they yield reasonable
   results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
   attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
   reviewing court may properly consider the “character of the representation and the results the
   representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged that a
   contingent fee agreement would not result in a reasonable fee if the fee constituted a “windfall” to
   the attorney. Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989). Courts may
   require the attorney to provide a record of hours spent working on the case and the attorney’s
   typical hourly billing charge. Id.

           Here, Mr. Murahari and Plaintiff entered into a contingent fee agreement, by which
   Plaintiff agreed to pay Mr. Murahari twenty-five percent of all retroactive benefits to which she
Sherri W. v. Commissioner, Social Security Administration;
Civil No. SAG-17-1292
September 4, 2019
Page 2

might become entitled. ECF 22-5. In his previous motions for attorney’s fees pursuant to the
EAJA, Mr. Murahari submitted itemized reports documenting 62.90 chargeable hours he expended
before this Court in Plaintiff’s two cases. See No. 1:14-cv-1614, ECF 37-7 (listing a total of 38.00
hours, 2.50 of which were spent on clerical and administrative tasks marked “NO CHARGE”);
No. 1:17-cv-1292, ECF 22-7 (listing a total of 28.05 hours, 0.65 of which were spent on clerical
and administrative tasks marked “NO CHARGE”). If Mr. Murahari receives the full amount of
fees he requests, his fee for representation before this Court will effectively total $764.73 per hour.
Mr. Murahari must therefore show that an effective rate of $764.73 per hour is reasonable for the
services he rendered. See Gisbrecht, 535 U.S. at 807.

         Notably, Mr. Murahari’s typical hourly billing rate is $300, ECF 22-6 ¶ 6, which,
coincidentally, is also the top hourly rate that is presumptively reasonable for attorneys of his
experience level pursuant to the fee guidelines appended to the Local Rules of this Court.1 Courts
in the Fourth Circuit have approved contingency fee agreements that produce much higher hourly
rates in successful Social Security appeals. See, e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013
WL 3340490 (E.D.N.C. July 2, 2013) (approving contingency fee agreement with hourly rate of
$1,043.92); Claypool v. Barnhart, 294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving
contingency fee agreement with hourly rate of $1,433.12); Lehman v. Comm’r, Soc. Sec. Admin.,
Civil No. SAG-10-2160 (D. Md. July 7, 2016) (unpublished) (approving contingency fee
agreement with hourly rate of $1,028.14). This Court has routinely approved a higher hourly rate
for Mr. Murahari. See Arvie W. v. Comm’r, Soc. Sec. Admin., No. SAG-17-1148, 2019 WL
3975187 (D. Md. Aug. 22, 2019); Barbara F. v. Comm’r, Soc. Sec. Admin., No. SAG-17-2090,
2019 WL 3340738 (D. Md. July 25, 2019); Kimberly B v. Comm’r, Soc. Sec. Admin., No. SAG-
16-2519, 2019 WL 1559426 (D. Md. Apr. 10, 2019). Thus, the requested fee in this case is
reasonable and should be approved.

       For the reasons set forth herein, this Court GRANTS Mr. Murahari’s Motion seeking
attorney’s fees, ECF 29. This Court will award Mr. Murahari attorney’s fees totaling $48,101.26.
Mr. Murahari is directed to reimburse to Plaintiff the fees he received pursuant to the EAJA.

      Despite the informal nature of this letter, it should be flagged as an opinion.                       An
implementing order follows.

                                                       Sincerely yours,

                                                                   /s/

                                                       Stephanie A. Gallagher
                                                       United States Magistrate Judge
1
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App. B (D. Md. 2018). Currently, Mr. Murahari has just over eight (8) years
of experience, ECF 22-6, and the presumptively reasonable hourly rate for attorneys admitted to the bar for
five (5) to eight (8) years is between $165.00 and $300.00, Loc. R. App. B (D. Md. 2018).
